458 So.2d 6 (1984)
Irma HIRSCH, As Guardian Ad Litem for Morris Z. Stein, Incompetent, Appellant,
v.
MOUNT SINAI MEDICAL CENTER, INC., Appellee.
Nos. 83-716, 83-2281.
District Court of Appeal of Florida, Third District.
October 2, 1984.
Rehearing Denied November 15, 1984.
*7 Daniels & Hicks and Elizabeth K. Clarke, Miami, Schwartz, Klein, Steinhardt & Weiss, North Miami Beach, for appellant.
Kelner & Kelner and Milton Kelner, Miami, for appellee.
Before HENDRY, BARKDULL and BASKIN, JJ.
PER CURIAM.
Appellant Irma Hirsch, guardian for Morris Stein, appeals from the final judgment entered on a jury verdict finding no liability on the part of appellee Mount Sinai Medical Center for Mr. Stein's fall from his hospital bed. We affirm upon the holding that (1) if there is any competent evidence to support a verdict, that verdict must be sustained regardless of the district court's opinion as to its appropriateness, Helman v. Seaboard Coast Line Railroad Co., 349 So.2d 1187 (Fla. 1977); Miami Herald Publishing Co. v. Frank, 442 So.2d 982 (Fla. 3d DCA 1983); Gonpere Corp. v. Rebull, 440 So.2d 1307 (Fla. 3d DCA 1983); Wash-Bowl, Inc. v. Wroton, 432 So.2d 766 (Fla. 2d DCA 1983); and (2) appellee's reference to possible county assistance for Mr. Stein did not violate the collateral source rule. Florida Physician's Insurance Reciprocal v. Stanley, 452 So.2d 514 (Fla. 1984).
Based upon the foregoing, we must also affirm the award of attorney's fees and costs to appellee as required by section 768.56, Florida Statutes (1983).
Affirmed.